No. 99-40816
                                               -1-

                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 99-40816
                                        Summary Calendar


UNITED STATES OF AMERICA,

                                                                              Plaintiff-Appellee,

                                              versus

GUILLERMO MARTINEZ-MARTINEZ,

                                                                              Defendant-Appellant.

                       __________________________________________

                          Appeal from the United States District Court
                               for the Southern District of Texas
                                  USDC No. L-99-CR-169-1
                       __________________________________________
                                        March 16, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Guillermo Martinez-Martinez

(Martinez) has moved for leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967). Martinez has received a copy of counsel's motion and brief, and

has filed a response. Our independent review of the brief, the record, and Martinez's response

discloses no nonfrivolous issue. Accordingly, counsel's motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL

IS DISMISSED. See 5th Cir. P. 42.2.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.